Citation Nr: 1702750	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

2. Entitlement to an increased rating in excess of 10 percent for postoperative left spermatocele with recurrence.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. Jurisdiction was subsequently transferred to the Detroit, Michigan, RO. 

The Veteran testified at a Travel Board hearing before the undersigned in May 2014. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim is decided. The Veteran seeks an increased rating for degenerative arthritis of the lumbar spine rated 10 percent disabling; an increased rating for postoperative left spermatocele rated 10 percent disabling; and entitlement to a total disability rating based on individual unemployability (TDIU). A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. As such, another remand is necessary to obtain additional development and comply with the prior remand directives.

This matter was most recently before the Board in September 2014. On remand, the AOJ was directed to provide the Veteran with notice as to his TDIU claim, obtain and associate with the claims file VA treatment records from Albuquerque VAMC and Detroit VAMC and obtain VA examinations as to the nature and severity of the Veteran's service-connected lumbar spine arthritis and postoperative left spermatocele with recurrence, and a VA examination as to the extent of functional and industrial impairment. Notice as to TDIU was sent to the Veteran in October 2014. See October 2014 VA correspondence. VA treatment records from July 2010 to October 2014 and from Saginaw VAMC and from June 2008 to May 2010 from Albuquerque VAMC have been associated with the claims file. The Veteran was afforded VA examinations in October 2014 as to his increased rating claims for arthritis of the lumbar spine and postoperative left spermatocele with recurrence. The Veteran was not afforded a VA examination to determine the extent of functional and industrial impartment due to his service-connected disabilities. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with VA examinations in October 2014 as to his claim for an increased rating for postoperative left spermatocele with recurrence and his lumbar spine arthritis. The October 2014 examination indicated that the Veteran had a diagnosis of post-surgical repair of left spermatocele, that he was not taking continuous medication and did not have a voiding dysfunction. See October 2014 VA examination. However, the examination was inadequate because the examiner failed to address the Veteran's statements and VA treatment records noting his ongoing voiding symptoms and if such is a result of the Veteran's service-connected postoperative left spermatocele and/or lumbar spine arthritis. In particular, the Veteran testified before the undersigned that he experiences ongoing voiding dysfunction including getting up three to five times at night to void. See May 2014 hearing transcript pg. 6. Further, VA treatment records note ongoing follow-up and medication monitoring for urinary urgency. See March 9, 2012 Urology treatment note. As the VA examinations were inadequate and did not substantially comply with the September 2014 remand directives, the case must again be remanded. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, as part of the September 2014 remand directives the Veteran was to be afforded a VA examination to determine the extent of functional and industrial impairment due to his service-connected disabilities. The Veteran has not been provided such and a remand is warranted to comply with the September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. After completing the above development to the extent possible, refer the case to the VA examiner who provided the October 2014 VA examinations for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must provide an opinion as to the following questions:

a. Does the Veteran have a diagnosis of a voiding dysfunction?

b. If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's voiding dysfunction is a result of his service connected postoperative left spermatocele and/or lumbar spine arthritis?

c. Is it at least as likely as not (a 50 percent probability or greater) that his voiding dysfunction was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected left spermatocele and/or lumbar spine arthritis?  

d. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his voiding dysfunction by the service-connected disability or disabilities. 

Review of the entire claims file is required; however attention is invited to the Veteran's May 2014 testimony regarding his ongoing voiding symptoms, increased frequency of voiding, and prescribed medication. See May 2014 hearing transcript. Also see, VA treatment records noting increased nighttime voiding and ongoing maintenance of prescribed medications. See July 9, 2010 Urology Consult; and March 9, 2012 Urology treatment note.

2. Schedule the Veteran for a VA examination to determine the extent of functional and industrial impairment due to his service-connected disabilities. The claims file, and a copy of this remand must be provided to the examiner, and the examiner must indicate review of these items in the examination report.

The examiner must distinguish any symptoms attributable to the Veteran's service-connected disabilities from those attributable to any non-service connected condition. 

The examiner should render an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by non-service connected disabilities. 

Although it is the responsibility of the VA rating specialists to determine, based on all the relevant evidence of record including reports of examination, outpatient treatment records, lay statements, letters from employers, and evidence pertaining to the Veteran's educational background and employment history- whether the Veteran is unable to obtain or retain substantially gainful employment in light of his service-connected disabilities alone, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities. It is the examiner's responsibility to furnish a full description of the effects of the service connected disabilities on the Veteran's ordinary activity which includes employment.  See 38 C.F.R. § 4.10.  

This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Although the examiner is not required to offer an opinion on the general employability of the Veteran, the examiner should, in this case, offer such an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone precluded his ability to obtain or maintain substantially gainful employment.  

The examination report must include a complete rationale for all opinions and conclusions expressed.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
	 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




